872 So.2d 457 (2004)
James L. KELLY, Appellant,
v.
DADE COUNTY SCHOOL BOARD, and Florida Unemployment Appeals Commission, Appellees.
No. 3D03-2040.
District Court of Appeal of Florida, Third District.
May 19, 2004.
La Verne M. Kelly, for appellant.
John D. Maher (Tallahassee), for appellee, Unemployment Appeals Commission.
Before GERSTEN, GREEN, and SHEPHERD, JJ.
*458 PER CURIAM.
James Kelly ("appellant") appeals from an order of the Unemployment Appeals Commission, affirming the denial of unemployment compensation benefits. We disagree with the conclusion that the appellant left his employment without good cause and reverse.
"Good cause for leaving employment turns on whether the circumstances in a given case would have impelled the average, able-minded, qualified worker to give up his employment." Eulo v. Florida Unemployment Appeal Comm'n, 724 So.2d 636 (Fla. 2d DCA 1999). Appellant alleges that he is entitled to benefits as he left his employment with good cause attributable to his employer. The school board did not present any witnesses with personal knowledge of the facts in appellant's case or rebut the appellant's claims that he was constructively discharged from his employment.
As there is not substantial, competent evidence to support the referee's finding that appellant voluntarily left his employment without good cause attributable to his employer, we reverse the order disqualifying him from receiving unemployment benefits.
Reversed.